
	

111 HR 261 IH: Chemical Facility Security Improvement Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 261
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Ms. Jackson-Lee of
			 Texas (for herself and Mr. Thompson of
			 Mississippi) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that no Federal funds may be used by the
		  Secretary of Homeland Security to approve a site security plan for a chemical
		  facility, unless the facility meets or exceeds security standards and
		  requirements to protect the facility against acts of terrorism established for
		  such a facility by the State or local government for the area where the
		  facility is located, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chemical Facility Security Improvement
			 Act of 2009.
		2.Performance
			 standards for security of chemical facilities
			(a)Limitation on
			 use of funds
				(1)LimitationNo Federal funds may be used by the
			 Secretary of Homeland Security to approve a site security plan for a chemical
			 facility unless the facility meets or exceeds security standards and
			 requirements to protect the facility against acts of terrorism established for
			 such a facility by the State or local government for the area where the
			 facility is located.
				(2)DefinitionsIn this subsection, each of the terms
			 site security plan and chemical facility has the
			 meaning that the term has in section 550 of the Department of Homeland Security
			 Appropriations Act, 2007 (Public Law 109–295; 120 Stat. 1388), as amended by
			 this Act.
				(b)Amendments to
			 existing law relating to approval of security plansSection 550 of the Department of Homeland
			 Security Appropriations Act, 2007 (Public Law 109–295; 120 Stat. 1388) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by inserting from a terrorist
			 attack after shall issue interim final regulations establishing
			 risk-based performance standards for security of chemical
			 facilities;
					(B)by inserting of a terrorist
			 attack after in the discretion of the Secretary, present high
			 levels of security risk; and
					(C)by striking
			 the Secretary may not disapprove a site security plan submitted under
			 this section based on the presence or absence of a particular security measure,
			 but;
					(2)in subsection
			 (c)—
					(A)by striking
			 consistent with similar and inserting identical
			 to;
					(B)by striking
			 vulnerability assessments, site security plans, and other information
			 submitted to or obtained by the Secretary under this section, and related
			 vulnerability or security information, and inserting
			 vulnerability assessments and site security plans; and
					(C)by striking classified
			 material and inserting sensitive security information (as that
			 term is used in section 1520.5 of title 49, Code of Federal
			 Regulations); and
					(3)in subsection (d),
			 by striking: : Provided, That nothing in this section
			 confers upon any person except the Secretary a right of action against an owner
			 or operator of a chemical facility to enforce any provision of this
			 section..
				
